Case 16-32513        Doc 66     Filed 04/16/19     Entered 04/16/19 13:10:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 32513
         Dennis E Wozniak

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/12/2016.

         2) The plan was confirmed on 02/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/01/2018, 08/16/2018, 11/01/2018.

         5) The case was Dismissed on 11/29/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-32513             Doc 66   Filed 04/16/19    Entered 04/16/19 13:10:29                 Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor              $3,589.00
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                       $3,589.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,429.35
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $159.65
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,589.00

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed         Paid         Paid
 Abri Credit Union                 Unsecured      8,622.22       8,766.75         8,766.75           0.00       0.00
 Abri Credit Union                 Unsecured         321.00           NA               NA            0.00       0.00
 All Credit Lenders                Unsecured         300.00           NA               NA            0.00       0.00
 American InfoSource LP            Unsecured         300.00        317.05           317.05           0.00       0.00
 American InfoSource LP            Unsecured           0.00        151.42           151.42           0.00       0.00
 American InfoSource LP            Unsecured           0.00        113.60           113.60           0.00       0.00
 American InfoSource LP            Unsecured           0.00         57.43            57.43           0.00       0.00
 American InfoSource LP            Unsecured           0.00        121.58           121.58           0.00       0.00
 America's Financial Choice Inc    Unsecured         600.00        667.15           667.15           0.00       0.00
 Avant LLC                         Unsecured      1,000.00       1,207.36         1,207.36           0.00       0.00
 Better Choice Pay Day Loans       Unsecured      1,500.00            NA               NA            0.00       0.00
 Blue Trust Pay Day Loans          Unsecured         500.00           NA               NA            0.00       0.00
 Boamans                           Unsecured         391.42           NA               NA            0.00       0.00
 Brookwood Loans of Illinois LLC   Unsecured      1,875.00       1,834.26         1,834.26           0.00       0.00
 Check N Go                        Unsecured      1,500.00            NA               NA            0.00       0.00
 City of Joliet                    Unsecured         972.36           NA               NA            0.00       0.00
 Foster Premier Inc.               Unsecured         380.00           NA               NA            0.00       0.00
 Gentle Breeze Cash Loans          Unsecured         586.00           NA               NA            0.00       0.00
 Golden Valley Lending             Unsecured         600.00        600.00           600.00           0.00       0.00
 Green Pine Lending Cash Loans     Unsecured         800.00           NA               NA            0.00       0.00
 Green Valley Pay Day Loans        Unsecured         435.00           NA               NA            0.00       0.00
 I Speedy Cash Loans               Unsecured      1,500.00            NA               NA            0.00       0.00
 Lend Green Pay Day Loans          Unsecured         840.00           NA               NA            0.00       0.00
 Merrick Bank                      Unsecured      1,325.83       1,250.81         1,250.81           0.00       0.00
 North Cash Pay Day Loans          Unsecured         840.00           NA               NA            0.00       0.00
 Old Pueblo                        Unsecured         500.00           NA               NA            0.00       0.00
 OppLoans                          Unsecured      1,500.00       1,152.21         1,152.21           0.00       0.00
 Portfolio Recovery Associates     Unsecured         493.61        493.61           493.61           0.00       0.00
 Portfolio Recovery Associates     Unsecured         299.33        299.33           299.33           0.00       0.00
 Portfolio Recovery Associates     Unsecured         715.28        715.28           715.28           0.00       0.00
 Portfolio Recovery Associates     Unsecured      1,625.01       1,625.01         1,625.01           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-32513            Doc 66       Filed 04/16/19    Entered 04/16/19 13:10:29               Desc        Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates        Unsecured         672.35        672.35        672.35           0.00        0.00
 Quantum3 Group                       Unsecured         200.00        247.01        247.01           0.00        0.00
 Quantum3 Group                       Unsecured           0.00        270.04        270.04           0.00        0.00
 Quantum3 Group                       Unsecured         100.00        171.16        171.16           0.00        0.00
 Quantum3 Group                       Unsecured           0.00        391.42        391.42           0.00        0.00
 Roundpoint Mortgage Servicing Corp   Secured      140,000.00    376,144.76    376,144.76            0.00        0.00
 The Loan Machine                     Unsecured      2,800.00            NA            NA            0.00        0.00
 Tower Loan of Kankakee               Unsecured         100.00      4,174.00      4,174.00           0.00        0.00
 Turner Acceptance Corporation        Unsecured      1,900.00       2,153.67      2,153.67           0.00        0.00
 West River Cash Loans                Unsecured         520.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $376,144.76                 $0.00                $0.00
       Mortgage Arrearage                                         $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                                    $0.00                 $0.00                $0.00
       All Other Secured                                          $0.00                 $0.00                $0.00
 TOTAL SECURED:                                             $376,144.76                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                $0.00
        All Other Priority                                         $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                   $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $27,452.50                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                                $3,589.00
          Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                               $3,589.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-32513        Doc 66      Filed 04/16/19     Entered 04/16/19 13:10:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
